Exhibit 10.2

FORM OF VOTING AGREEMENT

VOTING AGREEMENT (this “Agreement”), dated as of June 29, 2009, by and among
Cell Genesys, Inc., a Delaware corporation (“Cell Genesys”), and the undersigned
stockholder (“Stockholder”) of BioSante Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), identified on the signature page hereto.

R E C I T A L S:

WHEREAS, the Company and Cell Genesys are entering into an Agreement and Plan of
Merger (as amended from time to time, the “Merger Agreement”), dated as of the
date hereof, providing for, among other things, the merger of Cell Genesys with
and into the Company, with the Company continuing as the surviving corporation
(the “Merger”);

WHEREAS, as of the date hereof, Stockholder is the Beneficial Owner (as defined
below) of, and has the sole right to vote and dispose of, that number of shares
of common stock and Class C Special Shares (the “Company Shares”) of the Company
set forth beside Stockholder’s name on Schedule A hereto; and

WHEREAS, concurrently with the entry by the Company and Cell Genesys into the
Merger Agreement, and as a condition and inducement to the willingness of Cell
Genesys to enter into the Merger Agreement and incur the obligations set forth
therein, Cell Genesys has required that Stockholder enter into this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Merger Agreement. In
addition, for purposes of this Agreement:

“Affiliate” means, with respect to any specified person, a person who, at the
time of determination, directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified person. For purposes of this Agreement, with respect to
Stockholder, “Affiliate” shall not include the Company and the persons that
directly, or indirectly through one or more intermediaries, are controlled by
the Company. For the avoidance of doubt, no officer or director of the Company
shall be deemed an Affiliate of another officer or director of the Company by
virtue of his or her status as an officer or director of the Company.

“Beneficially Owned” or “Beneficial Ownership” with respect to any securities
means having beneficial ownership of such securities (as determined pursuant to
Rule 13d-3



--------------------------------------------------------------------------------

under the Exchange Act, disregarding the phrase “within 60 days” in
paragraph (d)(1)(i) thereof), including pursuant to any agreement, arrangement
or understanding, whether or not in writing. Without duplicative counting of the
same securities, securities Beneficially Owned by a person shall include
securities Beneficially Owned by (i) all Affiliates of such person, and (ii) all
other persons with whom such person would constitute a “group” within the
meaning of Section 13(d) of the Exchange Act and the rules promulgated
thereunder.

“Beneficial Owner” with respect to any securities means a person that has
Beneficial Ownership of such securities.

“person” shall have the meaning ascribed thereto in the Merger Agreement.

“Subject Shares” means, with respect to Stockholder, without duplication,
(i) the Company Shares owned by Stockholder on the date hereof as described on
Schedule A, and (ii) any additional Company Shares acquired by Stockholder or
over which Stockholder acquires Beneficial Ownership from and after the date
hereof, whether pursuant to existing stock option agreements or otherwise.

“Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof, and each option, agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing. As a
verb, “Transfer” shall have a correlative meaning.

ARTICLE II

COVENANTS OF STOCKHOLDER

Section 2.1 Irrevocable Proxy. Concurrently with the execution of this
Agreement, Stockholder agrees to deliver to Cell Genesys a proxy in the form
attached hereto as Exhibit A (the “Proxy”), which shall be irrevocable to the
extent provided in Section 212 of the Delaware General Corporation Law (the
“DGCL”), with respect to the Subject Shares referred to therein.

Section 2.2 Agreement to Vote.

(a) At any meeting of the stockholders of the Company held prior to the
Expiration Date (as defined in Section 5.13), however called, and at every
adjournment or postponement thereof prior to the Expiration Date, or in
connection with any written consent of, or any other action by, the stockholders
of the Company given or solicited prior to the Expiration Date, Stockholder
shall vote, or provide a consent with respect to, all of the Subject Shares
entitled to vote or to consent thereon (i) in favor of the adoption of the
Merger Agreement and approval of the issuance of shares of common stock of the
Company to the stockholders of Cell Genesys pursuant to the Merger Agreement,
and any actions required in furtherance thereof and (ii) against any amendment
of the Company’s Certificate of Incorporation or Bylaws or any other proposal or
transaction involving the Company, the purpose of which amendment or other
proposal or transaction is to delay, prevent or nullify the Merger or the
transaction contemplated by the Merger Agreement or change in any manner the
voting rights of any capital stock of the Company, and against any other action
or agreement that would result in a breach in any material respect of any
covenant, representation or warranty or any other obligation or agreement of the
Company under the Merger Agreement.

 

2



--------------------------------------------------------------------------------

(b) Stockholder shall not enter into any agreement with any person (other than
Cell Genesys) prior to the Expiration Date (with respect to periods prior to or
after the Expiration Date) directly or indirectly to vote, grant any proxy or
give instructions with respect to the voting of, the Subject Shares in respect
of the matters described in Section 2.2 hereof, or the effect of which would be
inconsistent with or violative of any provision contained in this Section 2.2.
Any vote or consent (or withholding of consent) by Stockholder that is not in
accordance with this Section 2.2 shall be considered null and void, and the
provisions of the Proxy shall be deemed to take immediate effect.

Section 2.3 Revocation of Proxies; Cooperation. Stockholder agrees as follows:

(a) Stockholder hereby represents and warrants that any proxies heretofore given
in respect of the Subject Shares with respect to the matters described in
Section 2.2(a) hereof are not irrevocable, and Stockholder hereby revokes any
and all prior proxies with respect to such Subject Shares as they relate to such
matters. Prior to the Expiration Date, Stockholder shall not directly or
indirectly grant any proxies or powers of attorney with respect to the matters
set forth in Section 2.2(a) hereof (other than to Cell Genesys), deposit any of
the Subject Shares or enter into a voting agreement (other than this Agreement)
with respect to any of the Subject Shares relating to any matter described in
Section 2.2(a).

(b) Stockholder will (i) use all reasonable efforts to cooperate with the
Company and Cell Genesys in connection with the transactions contemplated by the
Merger Agreement, and (ii) provide any information reasonably requested by the
Company or Cell Genesys for any regulatory application or filing sought for such
transactions.

Section 2.4 Intentionally Omitted.

Section 2.5 No Transfer of Subject Shares; Publicity. Stockholder agrees that:

(a) Stockholder (i) shall not Transfer or agree to Transfer any of the Subject
Shares or, with respect to any matter described in Section 2.2(a), grant any
proxy or power-of-attorney with respect to any of the Subject Shares, (ii) shall
take all action reasonably necessary to prevent creditors in respect of any
pledge of the Subject Shares from exercising their rights under such pledge, and
(iii) shall not take any action that would make in a material respect any of its
representations or warranties contained herein untrue or incorrect or would have
the effect of preventing or disabling the Stockholder from performing any of its
material obligations hereunder. Notwithstanding the foregoing, Stockholder may
Transfer and agree to Transfer any of the Subject Shares provided that each
person to which any such Subject Shares are Transferred shall have (x) executed
a counterpart of this Agreement and a Proxy in the form attached hereto as
Exhibit A (with such modifications as Cell Genesys may reasonably request), and
(y) agreed in writing to hold such Subject Shares subject to all of the terms
and conditions set forth in this Agreement.

 

3



--------------------------------------------------------------------------------

(b) Unless required by applicable Law or permitted by the Merger Agreement,
Stockholder shall not, and shall not authorize or direct any of its Affiliates
or Representatives to, make any press release or public announcement with
respect to this Agreement or the Merger Agreement or the transactions
contemplated hereby or thereby, without the prior written consent of Cell
Genesys in each instance.

ARTICLE III

REPRESENTATIONS, WARRANTIES AND ADDITIONAL COVENANTS OF STOCKHOLDER

Stockholder represents, warrants and covenants to Cell Genesys that:

Section 3.1 Ownership. Stockholder is the sole Beneficial Owner and the record
and legal owner of the Subject Shares identified on Schedule A and such shares
constitute all of the capital stock of the Company Beneficially Owned by
Stockholder. Stockholder has good and valid title to all of such shares, free
and clear of all Liens, claims, options, proxies, voting agreements and security
interests and has the sole right to such Subject Shares and there are no
restrictions on rights of disposition or other Liens pertaining to such Subject
Shares. None of the Subject Shares is subject to any voting trust or other
contract with respect to the voting thereof, and no proxy, power of attorney or
other authorization has been granted with respect to any of such Subject Shares.

Section 3.2 Authority and Non-Contravention.

(a) [FOR AN INDIVIDUAL:][Stockholder is an individual, and not a corporation,
limited liability company, partnership, trust or other such entity. Stockholder
has all necessary legal capacity to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.][FOR AN ENTITY:][Stockholder is a [            ] duly
organized, validly existing and in good standing under the laws of the State of
[            ]. Stockholder has all necessary power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by Stockholder and the consummation by Stockholder of the transactions
contemplated hereby have been duly and validly authorized by all necessary
[corporate] action, and no other [corporate] proceedings on the part of
Stockholder are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.]

(b) Assuming due authorization, execution and delivery of this Agreement by Cell
Genesys, this Agreement has been duly and validly executed and delivered by
Stockholder and constitutes the legal, valid and binding obligation of
Stockholder, enforceable against Stockholder in accordance with its terms except
(i) to the extent limited by applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights and (ii) the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

4



--------------------------------------------------------------------------------

(c) Stockholder is not nor will it be required to make any filing with or give
any notice to, or to obtain any consent from, any person in connection with the
execution, delivery or performance of this Agreement or obtain any permit or
approval from any Governmental Authority for any of the transactions
contemplated hereby, except to the extent required by Section 13 or Section 16
of the Exchange Act and the rules promulgated thereunder.

(d) Neither the execution and delivery of this Agreement by Stockholder nor the
consummation of the transactions contemplated hereby will directly or indirectly
(whether with notice or lapse of time or both) (i) conflict with, result in any
violation of or constitute a default by Stockholder under any mortgage, bond,
indenture, agreement, instrument or obligation to which Stockholder is a party
or by which it or any of the Subject Shares are bound, or violate any permit of
any Governmental Authority, or any Law or Order to which Stockholder, or any of
the Subject Shares, may be subject, or (ii) result in the imposition or creation
of any Lien upon or with respect to any of the Subject Shares; except, in each
case, for conflicts, violations, defaults or Liens that would not individually
or in the aggregate be reasonably expected to prevent or materially impair or
delay the performance by the Stockholder of its obligations hereunder.

(e) Stockholder has sole voting power and sole power to issue instructions with
respect to the matters set forth in Article II hereof and sole power to agree to
all of the matters set forth in this Agreement, in each case with respect to all
of the Subject Shares, with no limitations, qualifications or restrictions on
such rights.

Section 3.3 Total Shares. Except as set forth on Schedule A, Stockholder is not
the Beneficial Owner of, and does not have (whether currently, upon lapse of
time, following the satisfaction of any conditions, upon the occurrence of any
event or any combination of the foregoing) any right to acquire, and has no
other interest in or voting rights with respect to, any Company Shares or any
securities convertible into or exchangeable or exercisable for Company Shares.

Section 3.4 Reliance. Stockholder understands and acknowledges that Cell Genesys
is entering into the Merger Agreement in reliance upon Stockholder’s execution,
delivery and performance of this Agreement.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF CELL GENESYS

Cell Genesys represents, warrants and covenants to Stockholder that, assuming
due authorization, execution and delivery of this Agreement by Stockholder, this
Agreement constitutes the legal, valid and binding obligation of Cell Genesys,
enforceable against Cell Genesys in accordance with its terms, except (i) to the
extent limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
Cell Genesys has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution and delivery
by Cell Genesys of this Agreement and the consummation by Cell Genesys of the
transactions contemplated hereby have been duly and validly authorized by Cell
Genesys and no other corporate proceedings on the part of Cell Genesys are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Cell Genesys.

 

5



--------------------------------------------------------------------------------

ARTICLE V

GENERAL PROVISIONS

Section 5.1 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Cell Genesys or any of its Affiliates any direct or indirect
ownership or incidents of ownership of or with respect to the Subject Shares.
All rights, ownership and economic benefits of and relating to the Subject
Shares shall remain and belong to Stockholder, and neither Cell Genesys nor any
of its Affiliates shall have any authority to manage, direct, superintend,
restrict, regulate, govern or administer any of the policies or operations of
the Company or exercise any power or authority to direct Stockholder in the
voting of any of the Subject Shares, except as otherwise expressly provided
herein or in the Merger Agreement.

Section 5.2 Notices. All notices, consents, waivers and other communications
under this Agreement shall be in writing (including facsimile or similar
writing) and shall be given:

(a) If to Cell Genesys, to:

Cell Genesys, Inc.

400 Oyster Point Boulevard, Suite 525

South San Francisco, CA 94080

Attention: Stephen A. Sherwin, M.D., Chairman and Chief Executive Officer

Facsimile No: (650) 266-3070

with a copy (which shall not constitute notice) to:

Shearman & Sterling LLP

525 Market Street

San Francisco, CA 94105

Attention: Michael J. Kennedy, Esq.

                  Michael S. Dorf, Esq.

Facsimile No: (415) 616-1199

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, CA 94025

Attention: Sam Zucker, Esq.

                  Eric C. Sibbitt, Esq.

(b) If to a Stockholder, to Stockholder’s address set forth on Schedule A.

or such other address or facsimile number as a party may hereafter specify for
the purpose by notice to the other parties hereto. Each notice, consent, waiver
or other communication under this Agreement shall be effective only (a) if given
by facsimile, when the facsimile is transmitted to the facsimile number
specified in this Section and the appropriate facsimile confirmation is received
or (b) if given by overnight courier or personal delivery when delivered at the
address specified in this Section.

 

6



--------------------------------------------------------------------------------

Section 5.3 Further Actions. Upon the request of any party to this Agreement,
the other party will (a) furnish to the requesting party any additional
information, (b) execute and deliver, at their own expense, any other documents
and (c) take any other actions as the requesting party may reasonably require to
more effectively carry out the intent of this Agreement.

Section 5.4 Entire Agreement and Modification. This Agreement, the Proxy and any
other documents delivered by the parties in connection herewith constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, both written and oral,
between the parties with respect to its subject matter and constitute (along
with the documents delivered pursuant to this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement shall not be amended, supplemented
or otherwise modified except by a written document executed by the party against
whose interest the modification will operate. The parties shall not enter into
any other agreement inconsistent with the terms and conditions of this Agreement
and the Proxy, or that addresses any of the subject matters addressed in this
Agreement and the Proxy.

Section 5.5 Drafting and Representation. The parties agree that the terms and
language of this Agreement were the result of negotiations between the parties
and, as a result, there shall be no presumption that any ambiguities in this
Agreement shall be resolved against any party. Any controversy over construction
of this Agreement shall be decided without regard to events of authorship or
negotiation.

Section 5.6 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without affecting the
validity or enforceability of the remaining provisions hereof. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.

Section 5.7 No Third-Party Rights. Stockholder may not assign any of its rights
or delegate any of its obligations under this Agreement without the prior
written consent of Cell Genesys. Cell Genesys may not assign any of their rights
or delegate any of their obligations under this Agreement with respect to
Stockholder without the prior written consent of Stockholder. This Agreement
will apply to, be binding in all respects upon, and inure to the benefit of each
of the respective successors, personal or legal representatives, heirs,
distributes, devisees, legatees, executors, administrators and permitted assigns
of Stockholder and the successors and permitted assigns of Cell Genesys. Nothing
expressed or referred to in this Agreement will be construed to give any person,
other than the parties to this Agreement, any legal or equitable right, remedy
or claim under or with respect to this Agreement or any provision of this
Agreement except such rights as may inure to a successor or permitted assignee
under this Section.

 

7



--------------------------------------------------------------------------------

Section 5.8 Enforcement of Agreement. Stockholder acknowledges and agrees that
Cell Genesys could be damaged irreparably if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement by Stockholder could not be adequately compensated by
monetary damages. Accordingly, Stockholder agrees that, (a) it will waive, in
any action for specific performance, the defense of adequacy of a remedy at Law,
and (b) in addition to any other right or remedy to which Cell Genesys may be
entitled, at Law or in equity, Cell Genesys will be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.

Section 5.9 Waiver. The rights and remedies of the parties to this agreement are
cumulative and not alternative. Neither any failure nor any delay by a party in
exercising any right, power or privilege under this Agreement, the Proxy or any
of the documents referred to in this Agreement will operate as a waiver of such
right, power or privilege, and no single or partial exercise of any such right,
power or privilege will preclude any other or further exercise of such right,
power or privilege or the exercise of any other right, power or privilege. To
the maximum extent permitted by Law, (a) no claim or right arising out of this
Agreement, the Proxy or any of the documents referred to in this Agreement can
be discharged by one party, in whole or in part, by a waiver or renunciation of
the claim or right unless in a written document signed by the other party,
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given, and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of that party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement, the Proxy or the documents
referred to in this Agreement.

Section 5.10 Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed by, construed under and interpreted in accordance with the Laws of the
State of Delaware, without giving effect to principles of conflicts or choice of
law.

Section 5.11 Consent to Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement, the Proxy or the transactions contemplated hereby or
thereby shall be brought exclusively in the United States District Court for the
District of Delaware or, if such court does not have jurisdiction over the
subject matter of such proceeding or if such jurisdiction is not available, in
the Court of Chancery of the State of Delaware, County of New Castle, and each
of the parties hereby consents to the exclusive jurisdiction of those courts
(and of the appropriate appellate courts therefrom) in any suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Law, any
objection which it may now or hereafter have to the laying of the venue of any
suit, action or proceeding in any of those courts or that any suit, action or
proceeding which is brought in any of those courts has been brought in an
inconvenient forum. Process in any suit, action or proceeding may be served on
any party anywhere in the world, whether within or without the jurisdiction of
any of the named courts. Without limiting the

 

8



--------------------------------------------------------------------------------

foregoing, each party agrees that service of process on it by notice as provided
in Section 5.2 shall be deemed effective service of process. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 5.12 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall constitute one and the same instrument. This Agreement may
be executed by facsimile signature (including signatures in Adobe PDF or similar
format).

Section 5.13 Termination. This Agreement shall terminate upon the earliest of
(a) the Effective Time (as defined in the Merger Agreement), (b) the termination
of the Merger Agreement in accordance with Article IX thereof, or (c) written
notice by Cell Genesys to Stockholder of the termination of this Agreement (the
date of the earliest of the events described in clauses (a), (b) and (c), the
“Expiration Date”).

Section 5.14 Expenses. Except as otherwise provided in this Agreement, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such expenses.

Section 5.15 Headings; Construction. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. In this Agreement (a) words denoting the
singular include the plural and vice versa, (b) “it” or “its” or words denoting
any gender include all genders and (c) the word “including” shall mean
“including without limitation,” whether or not expressed.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

CELL GENESYS:   CELL GENESYS, INC.   By:  

 

  Name:     Title:   STOCKHOLDER:   [NAME]  

 

  Name:     Additional Signature (if held jointly):  

 

  (If held jointly)  

 

  (Printed Full Name)

 



--------------------------------------------------------------------------------

SCHEDULE A

 

NAME AND

ADDRESS OF STOCKHOLDER

  

COMPANY SHARES

BENEFICIALLY OWNED



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

From and after the date hereof and until the Expiration Date (as defined below),
the undersigned stockholder (“Stockholder”) of BioSante Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), hereby irrevocably (to the full extent
permitted by Section 212 of the Delaware General Corporation Law) grants to, and
appoints, Cell Genesys, Inc., a Delaware corporation (“Cell Genesys”), and any
designee of Cell Genesys, and each of them individually, as the sole and
exclusive attorney and proxy of the undersigned, with full power of substitution
and resubstitution, to vote the Subject Shares (as defined in the Voting
Agreement) of the Stockholder, or grant a consent or approval in respect of the
Subject Shares of the Stockholder, in a manner consistent with Section 2.2 of
the Voting Agreement (as defined below). Upon the undersigned’s execution of
this Proxy, any and all prior proxies given by the undersigned with respect to
any Subject Shares relating to the voting rights expressly provided herein are
hereby revoked and the undersigned agrees not to grant any subsequent proxies
with respect to the Subject Shares relating to such voting rights at any time
prior to the Expiration Date.

This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain Voting Agreement (as amended from time to time, the “Voting
Agreement”) of even date herewith, by and among Cell Genesys and Stockholder,
and is granted in consideration of Cell Genesys entering into the Merger
Agreement (as defined in the Voting Agreement). As used herein, the term
“Expiration Date,” and all capitalized terms used herein and not otherwise
defined, shall have the meanings set forth in the Voting Agreement. The
Stockholder agrees that this proxy shall be irrevocable until the Expiration
Date and is coupled with an interest sufficient at law to support an irrevocable
proxy and given to Cell Genesys as an inducement to enter into the Merger
Agreement and, to the extent permitted under applicable law, shall be valid and
binding on any person to whom Stockholder may transfer any of his, her or its
Subject Shares in breach of the Voting Agreement. The Stockholder hereby
ratifies and confirms all that such irrevocable proxy may lawfully do or cause
to be done by virtue hereof.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Subject Shares, and to
exercise all voting and other rights of the undersigned with respect to the
Subject Shares (including, without limitation, the power to execute and deliver
written consents pursuant to Section 228 of the Delaware General Corporation
Law), at every annual, special or adjourned meeting of the stockholders of the
Company and in every written consent in lieu of such meeting in a manner
consistent with Section 2.2 of the Voting Agreement.

This Proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of Stockholder (including any transferee
of any of the Subject Shares), and all authority herein conferred or agreed to
be conferred shall survive the death or incapacity of the Stockholder.



--------------------------------------------------------------------------------

If any provision of this Proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then
(a) such provision or part thereof shall, with respect to such circumstances and
in such jurisdiction, be deemed amended to conform to applicable laws so as to
be valid and enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction shall not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) the invalidity or unenforceability of such provision or
part thereof shall not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of this
Proxy. Each provision of this Proxy is separable from every other provision of
this Proxy, and each part of each provision of this Proxy is separable from
every other part of such provision.

Dated: June 29, 2009

 

 

(Signature of Stockholder)

 

(Print Name of Stockholder)

Number of Subject Shares owned of record or Beneficially Owned as of the date of
this Proxy:

 

 

2